Citation Nr: 0301913	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for defective hearing.

(The issue of entitlement to service connection for a 
headache disorder will be addressed by the Board in a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1984 to 
December 1987.  He apparently had an unverified, nine-month 
prior period of inactive service.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from April 
1999 and August 2000 rating decisions by the Boston, 
Massachusetts, Regional Office (RO), which, in part, 
respectively denied service connection for defective hearing 
and a headache disorder.  

The Board will render a decision herein on the defective 
hearing service connection appellate issue.  The Board will 
undertake additional development on the other appellate issue 
of service connection for a headache disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
additional development is completed, the Board will provide 
notice as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this remaining service 
connection appellate issue.  


FINDING OF FACT

Defective hearing has not been clinically demonstrated to be 
present for VA purposes.  


CONCLUSION OF LAW

A defective hearing disability was not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002)).  This change in the law is potentially 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5100 et. seq. (West Supp 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's defective hearing service connection claim 
at issue was not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed on said defective 
hearing service connection claim.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the claimed disability over the 
years are documented in the claims folder.  The RO has sought 
appellant's service medical records and records have been 
obtained, including an October 1987 service separation 
examination report.  February 1999 and March 2001 VA fee-
basis audiologic and ear, nose, and throat examination 
reports included audiometric results that were medically 
interpreted as within normal limits.  In the instant case, 
there is no competent post-service evidence of a present 
defective hearing disability that meets the requisites of 
38 C.F.R. § 3.385.  

None of the in-service or VA examination reports of record 
reveal any defective hearing disability for which VA 
compensation benefits may be granted.  There is no indication 
that there is any additional, available, material evidence 
not of record which would alter the outcome.  

Additionally, appellant was issued an August 1999 Statement 
of the Case, which included relevant laws and regulations, 
discussion of relevant clinical evidence, and a detailed 
explanation of the rationale for the adverse decision, 
including the absence of any in-service or post-service 
clinical evidence of a defective hearing disability.  

The evidentiary record includes service medical records and 
VA examinations.  It does not appear that appellant has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained.  The Board 
concludes it may proceed, as all evidence has been received, 
without regard to more specific notice as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no reasonable 
possibility that any additional assistance VA could provide 
to the claimant would substantiate the service connection 
claim, since there is no competent lay or medical evidence of 
record indicating that any defective hearing disability is 
currently manifested, as will be explained in detail below.  
It is the Board's opinion that there is no indication that 
other existing evidence should be obtained and that the duty 
to assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to this appellate 
issue on appeal.  

In deciding the issues of service connection for defective 
hearing, the Board will consider applicable statutory and 
regulatory provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by peacetime service.  
38 U.S.C.A. § 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
amended effective December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Appellant's service records indicate that his military 
occupational specialties were correctional specialist and 
marksmanship instructor.  Parenthetically, on recent VA fee-
basis examination, he stated that as a light weapons 
instructor during service, he wore ear protection for the 
most part; and that as a police officer after service, he 
wore ear protection at all times.  

Audiometric test scores for the appellant's ears contained in 
a September 1982 examination report, a January 1984 service 
entrance examination report, and an October 1987 service 
separation examination report were 20 decibels or less at the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Service medical records did not include any complaints, 
findings, or diagnoses pertaining to defective hearing.  

February 1999 and March 2001 VA fee-basis audiologic and ear, 
nose, and throat examination reports included audiometric 
results that were medically interpreted as within normal 
limits.  Audiometric test scores for the appellant's ears 
were 15 decibels or less at the frequencies of 500, 1,000, 
2,000, and 3,000, and 4,000 Hertz; and speech recognition 
scores using the Maryland CNC Test were 100 percent.  
Therefore, said audiometric results did not meet the § 3.385 
threshold criteria.  

Thus, there is no competent evidence of a present defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385.  In short, the post-service audiometric test scores 
for the appellant's ears reveal readings 15 decibels or less 
at the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, and 100 percent speech recognition scores, which 
are insufficient to establish defective hearing disability 
for which service connection may be awarded consistent with 
§ 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157, 
where the Court stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing 
loss....however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Even assuming that appellant was exposed to loud noises 
during service, nonetheless he has failed to provide any 
clinical evidence demonstrating that the requisites of 
38 C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, have been met.  He has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995), wherein the Court held 
"[t]his means that a claim for service connection must have 
been accompanied by evidence that established that the 
appellant currently had the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no valid 
claim [']in the absence of proof of a present disability[']); 
Caluza v. Brown, 7 Vet. App. 498 (1995)."  Lay statements 
are not competent evidence with respect to medical causation; 
and appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Espiritu, 2 Vet. App. 494, the Court stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  

Thus, given the lack of clinical evidence showing defective 
hearing disability that meets the criteria under 38 C.F.R. 
§ 3.385, the claim of entitlement to service connection for 
defective hearing disability is denied.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for defective hearing disability is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

